Title: To Thomas Jefferson from David Hartley, 23 April 1787
From: Hartley, David
To: Jefferson, Thomas



My Dear Sir
Golden Square April 23 1787

By the favour of Coll. Smith I trouble you with this line of which the purpose and contents are only to entitle me to your remembrance. I sincerely regret when I had first the pleasure of your acquaintance that the time allowed me to profit by your friendship was so short. This, for private and personal reasons of respect and friendship to you—and for public reasons, because I know your candour and good dispositions to cultivate friendship and union between our two countries. I beg of you to believe of me the same dispositions and that I shall constantly persevere in them thro all changes and chances. I beg to have the pleasure of hearing from  you. I wish very much that I could receive by any channel of communication any sort of news and particular Congress journals from america. Could you be so good as to put [me] into some way of affecting this. I am anxious for the state of public transactions which may interest our two Countries. I am Dear Sir Your much obliged friend & most obedt. Sert.,

D Hartley

